I concur in the judgment, not without some doubt as to the construction given to the statute, but the more readily because it directs attention to an inconvenience or hardship which deserves consideration by the legislature. It seems to me a most unjust law which requires the defendant in a case like this to pay the costs of removing a cause to the proper county for trial. The necessity for the *Page 798 
proceeding arises from the fault of the plaintiff and he should not only prepay all the costs incident to the removal, but he should not be allowed to recover those particular items of cost upon recovering judgment on the merits. When the action has been commenced in the proper county and the venue is changed on motion of either party on account of local prejudice, disqualification of the judge, or for the convenience of witnesses, the moving party is justly chargeable in the first instance with the costs involved in the change, but this rule should not be applied to the defendant who merely insists upon a clear right of which the plaintiff has sought to deprive him. The statute needs amendment.